

CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT


This Confidentiality and Nondisclosure Agreement ("Agreement") effective as of
[___________] (the “Effective Date”) is by and between Omnitek Engineering,
Inc., a California Corporation (the “Company”), and [________________] (the
“Director”) with reference to the following facts:


Whereas, during the course of their discussions and dealings, and Director’s
serving as a member of the Board of Directors of the Company, the Director may
be exposed to or come into possession of information that is confidential and
proprietary to the Company (as further defined below, "Protected
Information").  


NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and obligations contained herein and intending to be bound hereby, the parties
hereto agree as follows:


NOW, THEREFORE, in consideration of Director’s agreement to serve as a director
of the Company pursuant to that certain Director Agreement executed concurrently
herewith, Director hereto agrees as follows:


1.           Protected Information Defined; Exclusions.


(a) "Protected Information" shall mean:  (i) all proprietary information, in
whatever form and format, of the Company and its affiliated and related
companies; (ii) all information marked or designated by the Company as
confidential; (iii) all information, whether in written or other tangible form
and whether designated as confidential or unmarked, and which is treated by the
Company as confidential; and (iv) all information provided to the Company by
third parties which the Company is obligated to keep confidential.  Without
limiting the foregoing, Protected Information includes trade secrets as defined
under the Uniform Trade Secrets Act, all information relating to Company’s
suppliers and customers, inventions, discoveries, trade secrets, ideas,
drawings, specifications, techniques, models, data, programs, documentation,
software, processes, know-how, customer lists, marketing plans and financial
information.


(b)           Notwithstanding Section 1(a), Protected Information shall exclude
any information that (i) is or becomes part of the public domain through no act
or failure to act on the part of Director; (ii) is furnished to the Director  by
a third party without restriction on disclosure, where such third party obtained
such information and the right to disclose it to the receiving party without
violation of any rights which the Company may have in such information; or (iii)
has been independently developed by the Director , before or after the execution
of this Agreement, without violation of any rights which the Company may have in
such information.


2.           Director's Obligations.   Following the receipt of Protected
Information obtained by Director from the Company or another source, the
Director  shall (a) not disclose Protected Information, directly or indirectly,
to any third person without the express written consent of the Company, (b) hold
and maintain Protected Information in trust and confidence for the benefit of
the Company, (c) not copy, transmit, reproduce, summarize, quote or make any
commercial or other use of any Protected Information, except for the benefit of
the Company, (d) disclose Protected Information to its employees only on a need
to know basis, and (e) inform all persons having access to Protected Information
of the confidential nature thereof and of the Director's obligations hereunder,
and shall take reasonable security precautions and such other actions as may be
necessary to insure that there is no use or disclosure of Protected Information
in violation of this Agreement.  All confidential and non-use obligations
contained in this Section 2 shall expire only at such time as the relevant
Protected Information ceases to be Protected Information through no fault of
Director.
 
 
Page 1 of 4
 
 

--------------------------------------------------------------------------------

 
 
3.           Property of the Company; Director's Information.


(a)           All Protected Information shall remain the sole property of the
Company.  Upon request, Director will return to the Company all items and
material in Director's possession or control which contain any Protected
Information.  Any copies of such items or material shall also be returned, and
any copies in computer files or other form that cannot be returned shall be
destroyed and certified as such by Director.


(b)           Director agrees not to disclose to the Company any information,
which is confidential to Director or to any third party.  the Company shall be
free to use and to disclose in any way it deems appropriate any information,
documents, or work product provided to the Company by Director without
accounting to Director.
 
                4.           No Rights.  Nothing contained in this Agreement
shall be construed as granting or conferring any right, title, or interest, in
any Protected Information, patent, trademark, or copyright or other proprietary
right that is now or subsequently owned by the Company.


5.           Term and Termination.  This Agreement shall become effective on the
date of execution by the Company and Director and remain in effect for so long
as any of the Protected Information remains confidential or proprietary to the
Company.


6.           Injunctive Relief.  Each party acknowledges and agrees that the
release of Protected Information in violation of this Agreement may cause
irreparable harm for which the Company may not be fully or adequately
compensated by recovery of monetary damages.  Accordingly, in the event of any
such violation or threatened violation the Company shall be entitled to
injunctive relief from a court of competent jurisdiction in addition to any
other remedy available at law or in equity. The Director further agrees to waive
any requirements for the securing or posting of any bond in connection with
obtaining any such equitable relief. This provision is without prejudice to any
other rights that the Company may have against the Director for any failure to
perform its respective obligations under this Agreement.


7.           Subpoenas.  Director agrees that if it is served with any subpoena
or other compulsory judicial or administrative process calling for production or
disclosure of Protected Information, it will immediately notify the Company in
order that the Company may take such action as it deems necessary to protect its
interest.


8.           Amendments; Entire Agreement. This Agreement may not be modified,
amended, altered or supplemented, except upon written agreement executed by the
Company and the Director. This Agreement contains the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings, oral or written, with
respect to such transactions.


9.           Further Assurances.  Each of the Parties to this Agreement agrees
to perform such further acts and to execute and deliver any and all further
documents that may reasonably be necessary or desirable to effectuate the
purpose of this Agreement.


10.         Severability.  The invalidity or unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision hereof. In the event any provision hereof conflicts with any
applicable law, such provision shall be deemed modified, consistent with the
aforementioned intent, to the extent necessary to resolve such conflict.
 
 
Page 2 of 4
 
 

--------------------------------------------------------------------------------

 
 
 
11.           Notices.  All notices, requests, demands and other communications
under this Agreement, shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given or within five (5) business days if mailed to the party to whom
notice is to be given, by first-class mail, registered, or certified, postage
prepaid and properly addressed as follows:


If to Omnitek, addressed to:
Omnitek Engineering Corp.
Attn: Werner Funk, President
1945 S. Rancho Santa Fe Road
San Marcos, CA 92078


If to Director, addressed to:
[_______________________]
________________________
________________________


12.           Governing Law; Venue.  This Agreement is being executed and
delivered, and is intended to be performed, in the State of California, and to
the extent permitted by law, the execution, validity, construction, and
performance of this Agreement shall be construed and enforced in accordance with
the laws of the State of California without giving effect to conflict of law
principles.  This Agreement shall be deemed made and entered into in San Diego
County, State of California and venue for any Proceeding as defined below, in
connection with this Agreement shall be in San Diego County, California.


13.           Waiver of Jury Trial.  The Parties hereto hereby voluntarily and
irrevocably waive trial by jury in any Proceeding brought in connection with
this Agreement, any of the related agreements and documents, or any of the
transactions contemplated hereby or thereby. For purposes of this Agreement,
“Proceeding” includes any threatened, pending, or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of any party or otherwise and
whether civil, criminal, administrative, or investigative, in which a Party was,
is, or will be involved as a party or otherwise.


14.           Attorneys' Fees.  If any action at law or in equity is brought to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to recover, at trial and on appeal, reasonable attorneys' fees, costs
and disbursements in addition to any other relief that may be granted.


15.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same
agreement.  Facsimile signatures shall be sufficient for execution of this
Agreement.


16.           Independent Advice of Counsel. The Parties hereto, and each of
them, represent and declare that in executing this Agreement they relied solely
upon their own judgment, belief, knowledge and the advice and recommendations of
their own independently selected counsel, concerning the nature, extent, and
duration of their rights and claims, and that they have not been influenced to
any extent whatsoever in executing the Agreement by any representations or
statements covering any matters made by any other party or that party’s
representatives hereto.




Page 3 of 4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 
 

    OMNITEK ENGINEERING CORP,                      
_______________________________________________     By: Werner Funk    
Its:  President and CEO                 DIRECTOR                      
_______________________________________________     [Name and Signature of
Director]

 
 
Page 4 of 4
 
 

--------------------------------------------------------------------------------

 
